Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/204,117 has a total of 20 claims pending in the application; there are 4 independent claim and 16 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 03/17/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

INFORMATION CONCERNING FOREIGN PRIORITY:
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 09/16/2020.
INFORMATION CONCERNING CLAIMS:
Claim Interpretation
1.	Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 16 is objected to because of the following informalities:
2.	Claim 16 recite the phrase “one or more bad block”. Please change “one or more bad block” to --one or more bad blocks--. Claims 17-19 are objected to by virtue of their dependency from the independent claim 16.  
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 14 recites the limitation " the address of the detected bad block" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

4.	Claim 14 recites the limitation "the address of the target system block" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

5.	Claim 20 recites the limitation "the bad block" in lines 8 and 11.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
6.	Claims 1-13, and 15 are allowed.
7.	Claims 14 and 16-20 would be allowable if rewritten or amended to overcome the objection and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
8.	The prior art of record does not teach or suggest the distinct features “a memory controller configured to replace, when a bad block is detected in the first plane after all the one or more replacement blocks in the first plane are used to replace previously detected bad blocks, the detected bad block with a target system block selected among the system blocks in the first plane” recited in the independent claim 1. Claims 2-8 are dependent from independent claim 1.
9.	The prior art of record does not teach or suggest the distinct features “replacing, when a bad block is detected in the first plane after all the one or more replacement blocks in the first plane are used to replace previously detected bad blocks, the detected bad block with a target system block selected among the system blocks in the first plane” recited in the independent claim 9. Claims 10-13 and 15 are dependent from independent claim 9.


Conclusion
The prior art made of record and not relied upon are as follows:
1. Lee et al. (US 20220147250 A1).
2. Seng et al. (US 20150095663 A1).
3. Haupt et al. (US 20120124304 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/Primary Examiner, Art Unit 2135                                                                                                                                                                                                        
Saturday, July 2, 2022